Citation Nr: 0332787	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an ear disorder.  

2.  Entitlement to service connection for residuals of 
sunburn.  

3.  Entitlement to service connection for residuals of lumbar 
spine surgery.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1957 
to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, Veterans Claims Assistance Act of 2000 (herein 
"VCAA") emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Private physician's notes of March 2000 
indicate the veteran would be seeking disability benefits 
from the Social Security Administration (SSA).  Any SSA 
medical records should be obtained and considered.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

In March 2001 and March 2002, the RO attempted to comply with 
the VCAA requirements and wrote to the veteran telling him 
generally what was needed to support claims for service 
connection.  The veteran was asked to submit names and 
addresses of care providers who might have records that he 
thought would help VA decide his claim.  In both instances, 
the veteran was given 60 days to respond.  

VCAA requires that the veteran and his representative be 
notified of the evidence necessary to substantiate the claim, 
the evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  In this case, our search of 
the file does not show that the veteran was told what 
evidence he must submit to substantiate his claims.  Thus, 
the case must be remanded to notify the veteran in accordance 
with the law.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should obtain copies of 
decisions made by the SSA concerning the 
veteran as well as medical records 
considered by the SSA in making its 
decisions.  If the records cannot be 
obtained, obtain an explanation from SSA.

3.  The veteran's ears were examined by VA 
in accordance with the provisions of VCAA.  
The examiner found no current residuals of 
the otitis which had been treated in 
service.  The RO should notify the veteran 
that to substantiate his claim, he must 
submit evidence from a physician or other 
competent medical professional which 
diagnoses a current ear disorder and links 
it to disease or injury incurred or 
aggravated during his active service.   

4.  The veteran's skin was examined by VA 
in accordance with the provisions of VCAA.  
The examiner found no current residuals of 
the sunburn which had been treated in 
service.  The RO should notify the veteran 
that to substantiate his claim, he must 
submit evidence from a physician or other 
competent medical professional which 
diagnoses current residuals of sunburn and 
links them to disease or injury incurred 
or aggravated during his active service.  

5.  The veteran's back was examined by VA 
in accordance with the provisions of VCAA.  
The examiner was unable to link a current 
disorder to the reported injury in 
service.  The RO should notify the veteran 
that to substantiate his claim, he must 
submit evidence from a physician or other 
competent medical professional which 
relates a current back disorder to disease 
or injury incurred or aggravated during 
his active service.   

6.  The veteran's private physician has 
submitted notes and expressed an opinion 
in a March 2003 letter, to the effect that 
the veteran's correct psychiatric 
diagnosis is depression/anxiety.  Under 
these circumstances, an examination is not 
required by VCAA.  See 38 U.S.C.A. § 5103A 
(West 2002).  The RO should notify the 
veteran that to substantiate his claim, he 
must submit evidence from a physician or 
other competent medical professional, to 
the effect that he has PTSD, or which 
relates his current psychiatric disorder 
to disease or injury incurred or 
aggravated during his active service.   

7.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




